              Case 1:19-cv-02843-SAG Document 20 Filed 01/27/21 Page 1 of 3



                                    UNITED STATES DISTRICT COURT
                                        DISTRICT OF MARYLAND
        CHAMBERS OF                                                                        101 WEST LOMBARD STREET
  STEPHANIE A. GALLAGHER                                                                  BALTIMORE, MARYLAND 21201
UNITED STATES DISTRICT JUDGE                                                                      (410) 962-7780
                                                                                                Fax (410) 962-1812


                                                            January 27, 2021

   LETTER TO THE PARTIES

           RE:      Darien L. v. Andrew Saul, Commissioner of Social Security;
                    Civil No. SAG-19-2843

   Dear Plaintiff and Counsel:

          On September 27, 2019, Plaintiff Darien L., proceeding pro se, petitioned this Court to
   review the Social Security Administration’s (“SSA’s”) final decision to deny his claim for
   Supplemental Security Income. ECF 1. I have considered the SSA’s Motion for Summary
   Judgment, in addition to arguments made by Plaintiff’s prior attorney during and following his
   administrative hearing.1 ECF 18; Tr. 52-86. I find that no hearing is necessary. See Loc. R. 105.6
   (D. Md. 2018). This Court must uphold the decision of the SSA if it is supported by substantial
   evidence and if the SSA employed proper legal standards. See 42 U.S.C. §§ 405(g), 1383(c)(3);
   Craig v. Chater, 76 F.3d 585, 589 (4th Cir. 1996). Under that standard, I will deny the SSA’s
   motion and remand the case to the SSA for further evaluation pursuant to sentence four of 42
   U.S.C. § 405(g). This letter explains my rationale.

           Plaintiff filed his claim for benefits on May 4, 2016, alleging a disability onset date of June
   1, 2013. Tr. 182. His claim was denied initially and on reconsideration. Tr. 113-15, 122-23. A
   hearing before an Administrative Law Judge (“ALJ”), at which Plaintiff was represented by
   counsel, was held on February 20, 2018. Tr. 51-86. Following that hearing, the ALJ determined
   that Plaintiff was not disabled within the meaning of the Social Security Act during the relevant
   time frame. Tr. 30-44. The Appeals Council granted Plaintiff’s request for review based on
   Plaintiff’s timely assertion of a challenge under the Appointments Clause of the Constitution. Tr.
   178-81; see U.S. Const. art. II, § 2, cl. 2; Lucia v. S.E.C., 138 S. Ct. 2044 (2018). Two
   Administrative Appeals Judges (“AAJs”), whose appointments the Commissioner “adopted as
   [his] own on July 16, 2018,” independently found Plaintiff was not disabled within the meaning
   of the Social Security Act during the relevant time frame. Tr. 4-19. The AAJs’ decision constitutes
   the final, reviewable decision of the SSA. Tr. 1.

          The AAJs found that Plaintiff suffered from the severe impairments of “major depressive
   disorder, bipolar disorder, and learning disorder.” Tr. 28-29. Despite these impairments, the AAJs
   determined that Plaintiff retained the residual functional capacity (“RFC”) to:




   1
    After the SSA filed its motion, the Clerk’s Office sent a Rule 12/56 letter to Plaintiff, which advised him of the
   potential consequences of failing to oppose the dispositive motion. ECF 19. Plaintiff did not file a response.
         Case 1:19-cv-02843-SAG Document 20 Filed 01/27/21 Page 2 of 3
Darien L. v. Andrew Saul
Civil No. SAG-19-2843
January 27, 2021
Page 2

       perform a full range of work at all exertional levels but with the following
       nonexertional limitations: the claimant can understand, remember and carryout
       (sic) simple instructions. He can have occasional contact with supervisors,
       coworkers and the public. He would be precluded from production-rate pace and
       would be expected to be off-task, in addition to normal breaks, for ten percent of
       the workday due to symptoms related to anxiety and anger, which would negatively
       affect concentration.

Tr. 9-10. After considering the testimony of a vocational expert (“VE”), the AAJs determined that
Plaintiff had no past relevant work but could perform other jobs existing in significant numbers in
the national economy. Tr. 16-17. Accordingly, the AAJs concluded that Plaintiff was not disabled.
Tr. 17-18.

         I have carefully reviewed the AAJs’ opinion and the entire record. See Elam v. Barnhart,
386 F. Supp. 2d 746, 753 (E.D. Tex. 2005) (mapping an analytical framework for judicial review
of a pro se action challenging an adverse administrative decision, including: (1) examining
whether the SSA’s decision generally comports with regulations, (2) reviewing the agency’s
critical findings for compliance with the law, and (3) determining from the evidentiary record
whether substantial evidence supports the agency’s findings).

         The AAJs proceeded in accordance with applicable law at the first three steps of the
sequential evaluation. First, the AAJs ruled in Plaintiff’s favor at step one, determining that
Plaintiff had not engaged in substantial gainful activity since his application date. Tr. 7; see 20
C.F.R. § 416.920(a)(4)(i). At steps two and three, the AAJs considered the severity of each of the
impairments that Plaintiff claimed prevented him from working, finding Plaintiff’s mental
impairments severe but his physical impairments non-severe. See Tr. 7; 20 C.F.R. §
416.920(a)(4)(ii). The AAJs properly employed the special technique to assess the severity of
Plaintiff’s mental impairments. See Tr. 7-9; 20 C.F.R. Pt. 404, Subpt. P, App. 1 § 12.00 (2018).
Further, the AAJs properly considered whether Plaintiff’s mental impairments met or equaled a
listing, finding they did not. See Tr. 7-9.

        The AAJs, however, committed harmful error at step four of the sequential analysis. In
determining Plaintiff’s RFC, the AAJs concluded Plaintiff “would be precluded from production-
rate pace [work] and would be expected to be off-task, in addition to normal breaks, for ten percent
of the [work day] due to symptoms related to anxiety and anger, which would negatively affect
concentration.” Tr. 10. The AAJs provided no explanation for the conclusion that, at work,
Plaintiff would be off task ten percent of the time. See Tr. 10-16.

       “[A] proper RFC analysis has three components: (1) evidence, (2) logical explanation, and
(3) conclusion.” Thomas v. Berryhill, 916 F.3d 307, 311 (2019). Accordingly, “[t]o pass muster,
[AAJs] must ‘build an accurate and logical bridge’ from the evidence to their conclusions.” Arakas
v. Cmm’r, Soc. Sec. Admin., 983 F.3d 83, 95 (4th Cir. 2020) (citing Monroe v. Colvin, 826 F.3d
176, 189 (4th Cir. 2016)) (internal citation omitted).
         Case 1:19-cv-02843-SAG Document 20 Filed 01/27/21 Page 3 of 3
Darien L. v. Andrew Saul
Civil No. SAG-19-2843
January 27, 2021
Page 3

        Here, the AAJs found Plaintiff moderately limited in concentration, persistence, or pace.
Tr. 8. During the RFC discussion, the AAJs cited evidence tending to show Plaintiff experienced
some deficits in concentration, persistence, or pace. Tr. 10-16. Yet, nowhere in the RFC
discussion did the AAJs cite any evidence that connected the ten percent finding to Plaintiff’s
mental limitations. See Tr. 10-16. In fact, the only points at which the AAJs referenced the ten
percent limitation were in the actual RFC determination and a subsequent reiteration of that
conclusion. See Tr. 10-16. Further, exactly how much time Plaintiff would be off task while
working materially affects Plaintiff’s claim because the VE testified that fifteen percent of time
off task would preclude competitive employment. Tr. 83. Because the AAJs failed to explain how
the record supported their conclusion that a ten percent off-task limitation accounted for Plaintiff’s
deficits in concentration, persistence, or pace, remand is necessary. See, e.g., Bibey v. Saul, No.
19-cv-2690-JMC, 2020 WL 7694552 (D. Md. Dec. 28, 2020) (“an ALJ is not required to determine
a percentage of time off-task…[but] where, as here, the evidence substantiates difficulty with
sustained concentration and the ALJ renders a conclusion regarding a precise percentage, the ALJ
must explain and support that conclusion with substantial evidence”) (citing Kane v. Cmm’r, Soc.
Sec. Admin., No. SAG-17-1252, 2018 WL 2739961, at *2 n.2 (D. Md. May 14, 2018)); see
Patterson v. Cmm’r of Soc. Sec. Admin., 846 F.3d 656, 658 (4th Cir. 2017) (“Where an insufficient
record precludes a determination that substantial evidence supported the [AAJs’] denial of
benefits, this court may not affirm for harmless error.”) (internal citation omitted).

        In light of the AAJs’ inadequate RFC assessment, I need not address whether the remainder
of the AAJs’ analysis complied with the relevant legal standards. In ordering remand for further
consideration by the SSA, I express no opinion as to whether the AAJs’ ultimate conclusion that
Plaintiff is not entitled to benefits is correct.

        Despite the informal nature of this letter, it should be flagged as an opinion. A separate
order follows.

                                                  Sincerely yours,

                                                             /s/
                                                  Stephanie A. Gallagher
                                                  United States District Judge
